          Case 1:20-cv-06533-AT Document 69 Filed 09/30/20 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/30/2020
JEFFREY MERCADO, TYRONE PRINGLE,
ADAM ROMAN, KEVIN KNOIS, and
EDWARD KALANZ, on behalf of themselves
and others similarly situated,

                              Plaintiffs,

               -against-                                                20 Civ. 6533 (AT)

METROPOLITAN TRANSPORTATION                                                 ORDER
AUTHORITY and TRIBOROUGH BRIDGE
AND TUNNEL AUTHORITY,

                        Defendants.
ANALISA TORRES, District Judge:

       On September 15, 2020, Defendants moved to stay briefing on Plaintiffs’ motion for
conditional class certification pending a resolution on Defendants’ motion to consolidate this
case with Joseph, et al. v. Metropolitan Transportation Authority, et al., No. 20 Civ. 5776. ECF
No. 51; see also ECF No. 62. Plaintiffs oppose this request, arguing that any delay in
conditionally certifying the class would delay providing potential class members with notice.
ECF Nos. 61, 68.

        Certifying a conditional class under the Fair Labor Standards Act “authorizes [Plaintiffs]
to send notice to potential collective action members,” facilitating prompt notice and efficient
discovery. Ramos v. PJJK Rest. Corp., No. 15 Civ. 5672, 2016 WL 1106373, at *2 (S.D.N.Y.
Mar. 10, 2016). Defendants have not presented any persuasive reason to delay a determination
that would initiate that process until after the Court has ruled on consolidation.

       Accordingly, Defendants’ request to stay briefing is DENIED.

       SO ORDERED.

Dated: September 30, 2020
       New York, New York
